PER CURIAM.
The plaintiff in error, Gale Kenneth Nipp, was convicted on the 16th day of October 1961 in the District Court of Muskogee County on a charge of Second Degree Burglary, and his punishment fixed at five (5) years in the State Penitentiary at. McAlester, Oklahoma.
Most of the questions raised were decided adversely to the defendant in defendant’s companion case, Nipp v. State, Okl. Cr., 374 P.2d 624.
Other matters urged on appeal were not properly preserved in the record nor presented to the trial court in defendant’s motion for a new trial. Under these circumstances, we follow the rule that:
“Errors to which no exceptions were taken will not be considered on appeal unless they are jurisdictional or fundamental in character.” Williams v. State, Okl. Cr., 373 P.2d 85.
*226Examination of the record in the instant case discloses that it is free from fundamental error prejudicial to the accused, and we find no error sufficient to justify a reversal. The judgment of the trial court is, therefore, affirmed.